    CASE 0:17-md-02795-MJD-KMM Document 570 Filed 02/21/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES                     MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION                                   NOTICE OF APPEARANCE OF
                                             MICHAEL J. LAIRD
This Document Relates to:
17-2832, 17-4613, 17-4614, 17-4615,
17-4616, 17-4617, 17-4618, 17-4619,
17-4622, 17-4943, 17-4944, 17-4945,
17-4947, 17-5001, 17-5046, 18-1573,
18-1572, 18-1565, 18-1562


      The undersigned attorney hereby notifies the Court and counsel that Michael J.

Laird, shall appear as counsel of record for Plaintiffs’ Class Representatives, the Class,

and all Subclasses of CenturyLink’s residential and business customers in this case.

Dated: February 21, 2020                 Respectfully submitted,

                                         ZIMMERMAN REED LLP

                                         s/ Michael J. Laird
                                         Michael J. Laird (MN 398436)
                                         1100 IDS Center
                                         80 South 8th Street
                                         Minneapolis, MN 55402
                                         Telephone: (612) 341-0400
                                         Facsimile: (612) 641-0844
                                         michael.laird@zimmreed.com
